Case 1:19-bk-10718         Doc 33     Filed 06/18/19 Entered 06/18/19 12:28:28                Desc Main
                                      Document     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF RHODE ISLAND

   In re:

   Shannon R. Majewski                                       Chapter 13
                                                             Case Number 19-10718
            Debtor                                           Honorable Diane Finkle

   ____________________________________/

                                   OBJECTIONS TO CONFIRMATION


            NOW COMES Creditor, OneMain Financial Services, Inc., by and through its attorneys,

   Orlans PC, and hereby Objects to Confirmation as follows:

   1.       Shannon R. Majewski executed a Mortgage to American General Financial Services, Inc.

            dated September 24, 2004 and recorded with the Newport Land Evidence Records at Book

            1544, Page 1 (the “Mortgage”).

   2.       The Mortgage is a first mortgage on real property owned by the Debtor known and numbered

            as 75 Pope Street, Newport, RI 02840.

   3.       OneMain Financial Services, Inc. is the current holder of the Mortgage.

   4.       The Debtor’s Chapter 13 Plan proposes to pay post-petition monthly mortgage payments

            directly to Creditor, and acknowledges a pre-petition arrearage of $159,984.11. However, the

            Plan does not provide for payment of any arrears, and instead states “Debtor proposes to pay

            mortgage arrearage through Loss Mitigation program.” See Plan Part 8

   5.       The Mortgage is in default with an approximate pre-petition arrearage of $193,505.17 and has

            an approximate unpaid total debt of $429,257.72. By the filing of this Objection to the

            Debtor’s Chapter 13 Plan, Creditor hereby sets forth its demand for payment and intent to hold

            the Debtor liable for the debt. The Proof of Claim bar date is July 10, 2019.

   6.       To date, the Debtor has not provided a loss mitigation application directly to Creditor, nor has

            she filed a Loss Mitigation Request with this Honorable Court.
Case 1:19-bk-10718       Doc 33    Filed 06/18/19 Entered 06/18/19 12:28:28             Desc Main
                                   Document     Page 2 of 2


   7.     Furthermore, the Debtor was reviewed for loss mitigation a total of eight (8) times between

          2014 and 2017. The Debtor was offered trial modifications in December 2014 and March

          2017, but failed to make any Trial Plan Payments.



          WHEREFORE, OneMain Financial Services, Inc. by and through its attorneys prays that this

   Objection be sustained and Confirmation be denied.

   Date: June 18, 2019
                                                         Respectfully Submitted,

                                                         /s/ Tatyana P. Tabachnik__________
                                                         Matthew Dailey, Esq. 9742
                                                         Tatyana P. Tabachnik, Esq. 8911
                                                         Orlans PC
                                                         Attorneys for OneMain Financial Services,
                                                         Inc.
                                                         PO Box 540540
                                                         Waltham, MA 02454
                                                         (781) 790-7800
                                                         Email: bankruptcyNE@orlans.com
                                                         File Number: 19-004575
